Wyatt, Justice.
Injunctive relief is sought in this case to assist the plaintiff in the recovery of certain equipment allegedly loaned to the defendant under a written agreement which the *611plaintiff had voluntarily canceled. All that is sought is to restrain the defendant from using the equipment and from interfering.with the plaintiff in its efforts to repossess.
It would appear from the proof that the plaintiff .has an adequate remedy at law. No insolvency of the defendant is alleged or proved. The plaintiff seeks to show irreparable damage by proof to the effect that equipment of the kind in question is extremely scarce, that the plaintiff is in dire need of the equipment, and it is “practically impossible” for the plaintiff to secure this type of equipment. This proof falls short of showing such facts as will make a case of irreparable injury and damage. Compare Imperial Hotel Company v. Martin, 199 Ga. 801 (35 S. E. 2d, 502). Accordingly, the plaintiff has failed to show that ample relief can not be had by the ordinary processes of law. See Dasher v. Schroer, 179 Ga. 88 (175 S. E. 382).
The trial court did not err in denying an interlocutory injunction.

Judgment affirmed.


All the Justices concur, except Duckworth and Head, JJ., who dissent.